DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17 and 27-31 are examined herein.

Election/Restrictions
In the reply of 12/17/2021, Applicant election with traverse of Group I, claims 1-15 and 17, towards a composition, was acknowledged and made FINAL.

Claim Objections
The claims are objected to because of the following informalities:  37 CFR 1.52(a)  requires "permanent dark ink or its equivalent" to be used on papers which will become part of the record. Otherwise, typos can occur when files are being scanned into the record. Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (2013/0296233) in view of Schmidt (2005/0058759) and Trinidad.
Trinidad: Glycaemic index of different coconut (Cocos nucifera)-flour products in normal and diabetic subjects; Br J Nutr, 2003 Sep;90(3):551-6, doi: 10.1079/bjn2003944.

Independent claim 1
Theil teaches methods of making compositions (ab), comprising dietary supplements (i.e. nutrition) in the form of food bars (i.e. cookies) (0050), therefore teaches methods of making nutritional food bars, as claimed.

Nuts/seeds
Theil teaches the nutritional bars/cookies, comprise: nuts and seeds (0055), including: pecans; almonds; and almond butter (0055).
Theil does not discuss the use of macadamia nuts or flax seeds.
Schmidt also teaches methods of making nutritional cookie compositions (0001), and further include the use of macadamia nuts and flaxseed for flavoring and eye appeal (0037).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising nuts and seed, Theil, to include the specifically claimed types, macadamia nut and flaxseed, as claimed, because Schmidt illustrates that the art finds these types of nuts and seeds as being suitable for similar intended uses, including methods of making nutritional compositions comprising nuts and seed for the reason that they provide flavoring and eye appeal (see MPEP 2144.07).

Sweetener
Theil teaches the nutritional bars, comprise sweeteners, including fructose (0036), the main sweetener in honey.
The modified teaching, in Schmidt, provides the use of honey (0032). 

Fiber
Theil teaches the use of soluble fibers, for texture, including: inulin (0032)

Coconut
The modified teaching, in Schmidt, provides the use of pieces of coconut for flavoring (0037), which one in the art would reasonably expect that particles thereof (i.e. flour) would liberate therefrom and be present in the nutritional food.



The modified teaching, does not discuss the use of coconut flour.
Trinidad also teaches methods of making bars with coconut, and further provides the coconut is in the form of flour, beneficial for having high fiber with a low glycemic index (GI), wherein the GI of coconut flour supplemented foods decreased with increasing levels of coconut flour (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making bars with coconut, as the modified teaching above, to include the coconut is in the flour form, as claimed, because Trinidad illustrates that the art finds coconut flour as being suitable for similar intended uses, including methods of making bars with coconut (see MPEP 2144.07) for the reasoning of it being high in fiber and having a low glycemic.

Nutrients/functionality of the ingredients
Because nutrients are provided by the ingredients used, it would be reasonable to expect that similar compositions with similar ingredients will have similar nutrients/functionality of the ingredients, including the claimed of:
from 100 to 300 kcal of which at least 40 % kcal are from fats, 
10 to 30 % kcal are from carbohydrates; and
with less than 10 grams of protein.




Further on protein content: Theil teaches the use of protein (0028), in nutritional bars having a weight of from about 15 to 50 grams (0052), having from about 10 to 50 wt% of protein (0021), providing about 1.5 to 25 grams of protein, which encompasses less than 10 grams of protein, as claimed.

Intended use
It would be reasonable to expect that similar compositions with similar ingredients have similar intended uses, including that the nutritional food bar is for fasting or a fasting-mimicking diet, as claimed.

Summary
Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 


In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, it would be reasonable to expect that similar compositions with similar ingredients have similar properties, including wherein the nutrition bar provides 25 to 38 weight percent of the daily recommended dietary value of fat and 1 to 10 weight percent kcal of the daily recommended dietary value for carbohydrates.  

As for claim 3, the modified teaching, in Schmidt, provides the use of pieces of coconut for flavoring (0037).  

As for claim 4, Theil teaches the food bar comprises chocolate (0055), a derivative of the cocoa.

As for claim 5, Theil teaches the food bar comprises chocolate (0055), which has two main cocoa components, cocoa solids and cocoa butter.

As for claim 6, the modified teaching, in Schmidt, provides the use of salt as a flavoring (0032), commonly known as sodium chloride, which all came from the sea.


As for claim 7, Theil teaches flavoring (ref. clm. 3), mixed tocopherols (0037), citric acid anhydrous (0042), and ascorbic acid (0042).  

As for claim 12:
Amount of almond butter
Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of: 7 to 11 wt%, as in claim 12.


Amount of macadamia nuts 
The modified teaching, in Schmidt provides the use of macadamia nuts with no limitations (0037), wherein the open amount encompasses the claim of: 16 to 24 wt%, as in claim 12.

Amount of inulin
Theil does not limit the amount of inulin (0032), wherein the open amount (ref. clm. 4) encompasses the claim of: 11 to 18 wt%, as in claim 12.

Amount of honey
The modified teaching, in Schmidt provides that the amount of flavorings, including honey are to be adjusted by need and taste with no limitations (0032), wherein the open amount encompasses the claim of: 7 to 10 wt%, as in claim 12.

Amount of flaxseed
The modified teaching, in Schmidt provides flaxseed with no limitations (0037), wherein the open amount encompasses the claim of 4 to 6 wt%, as in claim 12.
The teaching of flaxseed encompasses flax meal because the genus of types of flaxseed forms is so small (seed, meal or flour) that the generic encompasses them all, including flaxseed meal.  



Amount of oleoresin 
Theil teaches flavorings, including oleoresins (0035), with no limitations (0035), wherein the open amount encompasses the claim of:
0.04 to 0.06 wt%, as in claim 12.

Almond meal
Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of: 13 to 19 wt%, as in claim 12.

Amount of coconut flour
The modified teaching, in Trinidad, provides the use of 50-100 g coconut flour/kg (5 to 10 wt%) (ab.), which encompasses 7 to 10 wt%, as in claim 12. 

Amount of pecans
Theil does not limit the amount of nuts, including the pecans (0055), wherein the open amount encompasses the claim of: 13 to 20 wt%, as in claim 12.

As for claim 13, Theil teaches the nuts and seeds are in the form of ground (i.e. chopped, pureed, paste or butter (0055), which provides the almonds are chopped almonds, almond meal, or a combination thereof.  


As for claim 14, Theil teaches the nutritional bars having a weight of from about 15 to 50 grams (0052), which encompasses from 40 to 50 grams, as claimed.  

As for claim 15, the modified teaching, in Schmidt, provides nutritional compositions having ingredients that sum to about 105 grams (Table 8), which encompasses from 90 to 110 grams.  

As for claim 17, it would be reasonable to expect that similar compositions with similar ingredients have similar intended uses, including that the nutrition bar is a fasting- mimicking 'meal replacement' bar or a fasting-mimicking' light meal' bar that can replace breakfast, lunch or dinner, as claimed.

Claims 8-11 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (2013/0296233) in view of Schmidt (2005/0058759) and Trinidad, as applied to claims 1-7, 12-15 and 17 above, further in view of Belliveau (2016/0021894).

Amount of macadamia nuts 
The modified teaching, in Schmidt provides the use of macadamia nuts with no limitations (0037), wherein the open amount encompasses the claim of:
17.6 to 26.5 wt%, as in claims 8 and 10; and
15.1 to 22.6 wt%, as in claims 9 and 11.

Amount of honey
The modified teaching, in Schmidt provides that the amount of flavorings, including honey, are to be adjusted by need and taste with no limitations (0032), wherein the open amount encompasses the claim of:
about 15.2 to 22.7 wt%, as in claims 8 and 10; and
about 13.9 to 20.8 wt%, as in claims 9 and 11.

Amount of pecans
Theil does not limit the amount of nuts, including the pecans (0055), wherein the open amount encompasses the claim of:
 about 12.3 to 18.5 wt%, as in claims 8 and 10; and
13.2 to 19.8 wt%, as in claims 9 and 11.

Amount of almonds/meal/butter
Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of:
about 9.2 to 13.8 wt%, as in claims 8 and 10;
about 10.4 to 15.6 wt%, as in claims 8 and 10;
7.5 to 11.2 wt%, as in claims 9 and 11; and
about 12.2 to 18.3 wt%, as in claims 9 and 11.



Amount of inulin
Theil does not limit the amount of inulin (0032), wherein the open amount (ref. clm. 4) encompasses the claim of:
about 4.1 to 6.2 wt% of inulin, as in claims 8 and 10; and
3.6 to 5.5 wt%, as in claims 9 and 11.

Amount of flaxseed
The modified teaching, in Schmidt provides flaxseed with no limitations (0037), wherein the open amount encompasses the claim of:
about 3.3 to 5 wt%, as in claims 8 and 10; and
3.5 to 5.3 wt%, as in claims 9 and 11.

Amount of coconut flour
The modified teaching does not discuss the use of 0.7 to 1.6 wt% coconut flour, as encompassed by claims 8-11.
Belliveau also teaches methods of making food bars (0018) with coconut flour (0037), in an amount of 1-20 parts per 1 part or a particulate composition (0036) wherein said 1 part of the particulate composition is from 1 to 80 wt% of the composition as a whole (0033, 0035).  By calculation, this means the coconut flour is used in an amount of about 1 to 4 wt%, which encompasses the claim of: 
about 1.0 to 1.6 wt% of coconut flour, as in claims 8 and 10; and 
about 0.7 to 1.1 wt%, as in claims 9 and 11.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional food bara/cookies comprising coconut flour, as the modified teaching above, to include the specifically claimed amount, because Belliveau illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional food bara/cookies comprising coconut flour (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claims 27-31: 
Amount of cocoa derivatives 
The modified teaching, in Schmidt provides that the amount of cocoa derivatives can be adjusted by need and taste (0032) with no limitations (ref. clm. 40), wherein the open amount encompasses the claim of: about 4.5 to 6.8 wt% of cocoa derivatives, as in claims 27 and 30.

Amount of coconut
The modified teaching, in Schmidt provides coconut pieces with no limitations (0037), wherein the open amount encompasses the claim of:
about 5.2 to 7.8, as in claims 27 and 29; 
4.5 to 6.8 wt%, as in claim 28; and 
4.2 to 6.3 wt%, as in claim 30.

Amount of coconut oil 
Coconut oil is recited from 0 wt%, in claims 27-30, which means it is optional and the claim does not distinguish over the modified teaching above.

Amount of sea salt
The modified teaching, in Schmidt provides that the amount of salt for flavoring can be adjusted by need and taste (0032) with no limitations (ref. clm. 40), wherein the open amount encompasses the claim of:
about 0.3 to 0.4  wt% of salt, as in claims 27-28 and 30-31, and 
0.3 to 0.5 wt% salt, as in claims 29.

Amount of flavoring
The modified teaching, in Schmidt provides that the flavorings can be adjusted by need and taste (0032) with no limitations, wherein the open amount encompasses the claim of: 
about 0.3 to 0.5 wt% of flavoring, as in claims 27; and
about 0.3 to 0.4 wt% of flavoring, as in claims 28.

Amount of mixed tocopherols 
Theil does not limit the amount of mixed tocopherols (0037), wherein the open amount encompasses the claim of: about 0.0 to 0.1 wt% of mixed tocopherols, as in claims 27-30.

Amount of citric acid 
Theil does not limit the amount of citric acid (0042), wherein the open amount encompasses the claim of: about 0.033 to 0.049 wt% of citric acid, anhydrous, as in claims 27-30.

Amount of ascorbic acid 
Theil does not limit the amount of ascorbic acid (0042), wherein the open amount encompasses the claim of: about 0.033 to 0.049 wt% of ascorbic acid, as in claims 27-30.

Chopped almond
As discussed above, Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of: from about 12.2 to 18.3 wt%, as claimed.

Oleoresin
Theil teaches flavorings, including oleoresins (0035), with no limitations (0035), wherein the open amount encompasses the claim of:
0.04 to 0.06 wt%, as in claim 31.




Vanilla
Theil teaches flavorings, including vanilla flavorings (0035), with no limitations (0035), wherein the open amount encompasses the claim of:
0.5 to 1 wt%, as in claim 31.
The teaching of vanilla flavoring encompasses vanilla powder because the genus of types of vanilla flavorings are so small (beans, extract, or powder) that the generic encompasses them all, including vanilla powder.  

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/347,212. 
The claims differ in that claim 1 of this patent application also recites the use of honey, however, in light of the specification for copending Application No. 17/347,212 it is clear that honey is an ingredient of the claimed nutritional bar of claim 13  per Tables 1-6 and the discussion thereof in para. 0001.  This is a provisional nonstatutory double patenting rejection.



Response to Arguments
 	It is asserted, that Claim 1 is amended to call for the nutrition bar to provide "at least 40 percent kcal are from fats." This feature is supported in paragraph [0030] of the Specification (as well as other paragraphs).  New claims 27-31 are presented for examination. These claims are supported by originally filed claims 8-12. 
In response, Applicant’s timely response is appreciated, please see the modified teaching above, necessitated by said amendments.

Claim Objections 
It is asserted, that Claim 4 is objected to because of the following informalities: Claim 4 recites: further cocoa derivatives, which appears to be missing the term comprises after the term further.  Claim 4 is amended to call for "further comprising cocoa derivatives." 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
 Rejections under 35 U.S.C. 112(b) and (d) 
It is asserted, that Claims 8 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 8 - 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant respectfully traverses the present rejection for the following reasons. Claims 8 - 12 are amended to only call for ingredients that are called for in claim 1. The other ingredients are introduced in new claims 26 - 31. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Rejections under 35 U.S.C. _103 
It is asserted, that Applicant respectfully traverses the present rejection for the following reasons. The present invention provides macadamia nuts; honey; pecans; almonds or almond meal; almond butter; inulin; flax seeds or flaxseed meal; and coconut flour. These ingredients are specially formulated such that the nutrition bar provides from 100 to 300 kcal of which at least 40 percent kcal are from fats and 10 to 30 percent kcal are from carbohydrates with less than 10 grams of protein. The applicant points out that this formulation has the unusual property of being high in fat and low in protein and a modest level of carbohydrates. 
The claimed bar is not a low carb composition per se. The claimed formulation allows the nutrition bar to be used as a meal replacement in a fasting-mimicking diet. 
The Office action randomly and with impermissible hindsight reconstructs the claimed nutrition bar by using applicant's claims as a roadmap and cherry-picking components from Theil (e.g., pecans; almonds; and almond butter), Schmidt (e.g., macadamia nuts and flaxseed), and Trinidad (e.g., coconut flour). 
The office action's unsupported and conclusory analysis falls far short of establishing a prima facie case of obviousness, and is little more than going to a grocery store using the pending claims as a shopping list without any prior rationale but for applicant's currently pending claims. 
The Office action does not provide any discussion regarding formulating the nutrition bar to provide from 100 to 300 kcal of which at least 40 percent kcal are from fats and 10 to 30 percent kcal are from carbohydrates with less than 10 grams of protein. 
Indeed, with respect to protein, the Office action notes that Theil teaches the use of protein (0028), in nutritional bars having a weight of from about 15 to 50 grams (0052) which is greater than the claimed amount. The Office Action did provide discussion regarding why the claimed ingredients would be obvious.
In response, claim 1 requires nutrients, including: fats, carbohydrates and protein are provided by the claimed ingredients, wherein the ingredients are in an open amount.  Since the modified teaching provides the specifically claimed ingredients encompassing any amount, the teaching makes obvious that the ingredients function to provide the claimed nutrients. 
As for discussing a step of formulating the nutrition bar to provide from 100 to 300 kcal of which at least 40 percent kcal are from fats and 10 to 30 percent kcal are from carbohydrates with less than 10 grams of protein, this argument is not commensurate in scope with the composition claimed as no such method step  is claimed.
As for why the claimed nutrients would be obvious, the rejection is clear that since there is a similar composition to that claimed, the nutrients therein would be obvious. In this case, the nutrients are merely a function of the ingredients.  
On hindsight: in this case examination only took into account what was known in the art and did not glean solely from the disclosure, therefore the reconstruction is proper.
On Theil teaching the use of protein (0028), in nutritional bars having a weight of from about 15 to 50 grams (0052) which is greater than the claimed amount: Claim 1 requires no particular total weight of the bar, therefore this argument is not persuasive. 

It is asserted, that it is unclear what the Office action means by "similar composition" because none of the references either alone or in any possible combination teach, suggest, or in any way motivate a person of skill in the art to achieve a similar composition formulated to provide the claimed limitations of fats, proteins, and carbohydrates. 
In response, a similar composition means that the reference provides a composition with similar ingredients, therefore it would be obvious that they provide similar properties/functionality/nutrients to the composition.
Further, the claim only asserts that the nutrition bar provides (i.e. comprises) the claimed calories, fats, carbohydrates and protein.  The claim does not assert that the these are total amounts in the bar or based on the composition as a whole.

It is asserted, that Applicant explains that fasting-mimicking diet means a diet that mimics the effects of fasting typically by providing a subject with at most 50% of their normal caloric intake. These diets have been shown to provide a number of unexpected health benefits to subjects having cancer, diabetes, metabolic syndrome, diabetes, and hypertension, and/or Alzheimer's disease. The fasting-mimicking diet affects IGF-1, AKT, and TOR signaling by regulation of growth hormone signaling upstream of IGF-1. It also affects the levels of glucose, the release of insulin and the levels of the hunger hormone leptin. 
Low levels of IGF-1, leptin, insulin, and glucose and higher levels of ketone bodies and IGFBP 1 cooperate to promote the effects of the fasting-mimicking diet. Moreover, the profile of fats, protein, and carbohydrates in the claimed nutrition bar can also achieve these effects when used to replace a meal. 
The Office action also alleges that the claimed nutrition bar does not amount to an invention for at least the following reasons: Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done. (The Office action at page 15.)  
Applicant asserts that the claimed nutrition bar provides a cooperation of its components to achieve a profile of fats, proteins, and carbohydrates that enable the nutrition bar to be a meal replacement in the fasting-mimicking diet and which alone can achieve the benefits of fasting as described above and in the application as originally filed. 
In response, as for intended use, in a composition claim, it has been long held that similar compositions have similar intended uses. The claims are merely a formula for making a food bar, wherein all the ingredients are known for use in food/food bars, therefore nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  The matter of intended use does not distinguish patentability.
In this case, the claim sets forth that any amount of the claimed ingredients result in the claimed nutrients, therefore given any amount of the claimed ingredients are provided, they must provide the claimed nutrients. No evidence is provided that shows that any amount of the ingredients claimed are cooperative to provide the claimed nutrients, therefore this argument is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793